 


109 HR 1424 IH: Darfur Genocide Accountability Act of 2005
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1424 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Payne (for himself, Mr. Tancredo, Mr. Meeks of New York, Ms. Lee, Mr. Capuano, Mr. Conyers, Mr. Rangel, Mr. Pitts, Mr. Thompson of Mississippi, and Mr. Rush) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To impose sanctions against perpetrators of crimes against humanity and genocide in Darfur, Sudan, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Darfur Genocide Accountability Act of 2005. 
2.DefinitionsIn this Act: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Foreign Relations of the Senate and the Committee on International Relations of the House of Representatives. 
(2)Government of SudanThe term Government of Sudan means the National Congress Party-led government in Khartoum, Sudan, or the successor Government of National Unity to be formed pursuant to the Comprehensive Peace Agreement signed by the Government of Sudan and the Sudan People’s Liberation Movement in Nairobi, Kenya on January 9, 2005. Measures against the Government of Sudan, as defined in this paragraph, shall not apply to the Government of South Sudan (GOSS) or to areas formerly under the control of opposition groups. 
(3)Member statesThe term member states means the member states of the United Nations. 
(4)Sudan North-South Peace AgreementThe term Sudan North-South Peace Agreement means the Comprehensive Peace Agreement signed by the Government of Sudan and the Sudan People’s Liberation Movement/Army on January 9, 2005. 
3.FindingsCongress makes the following findings: 
(1)On July 22, 2004, the House of Representatives and the Senate declared that the atrocities occurring in Darfur, Sudan, are genocide. 
(2)On September 9, 2004, Secretary of State Colin L. Powell stated before the Committee on Foreign Relations of the Senate, [w]hen we reviewed the evidence compiled by our team, along with other information available to the State Department, we concluded that genocide has been committed in Darfur and that the Government of Sudan and the [Janjaweed] bear responsibility—and genocide may still be occurring. 
(3)On July 30, 2004, the United Nations Security Council passed Security Council Resolution 1556, calling upon the Government of Sudan to disarm the Janjaweed militias and to apprehend and bring to justice Janjaweed leaders and their associates who have incited and carried out violations of human rights and international humanitarian law and carried out other atrocities in the Darfur region. 
(4)On September 18, 2004, the United Nations Security Council passed Security Council Resolution 1564, determining that the Government of Sudan had failed to meet its obligations under Security Council Resolution 1556, calling for a military flight ban in and over the Darfur region, demanding the names of Janjaweed militiamen disarmed and arrested for verification, establishing an International Commission of Inquiry into violations of international humanitarian and human rights laws, and threatening sanctions should the Government of Sudan fail to fully comply with Security Council Resolutions 1556 and 1564, such as actions to affect Sudan’s petroleum sector. 
(5)In late January 2005, the International Commission of Inquiry on Darfur submitted a 176-page report to Secretary General Kofi Annan detailing the atrocities committed by the Government of Sudan and its Janjaweed militia allies. 
(6)The Commission declared that based on thorough analysis of the information gathered in the course of the investigations, the Commission established that the Government of Sudan and the Janjaweed are responsible for serious violations of international human rights and humanitarian law amounting to crimes under international law.. 
(7)The Commission further stated that Sudanese Government officials and other individuals may have committed genocidal acts, and submitted a sealed document with 51 suspects for prosecution by the International Criminal Court (ICC). 
4.Sense of CongressIt is the sense of Congress that— 
(1)the atrocities unfolding in Darfur, Sudan, are genocide; 
(2)the Comprehensive Peace Agreement between the Government of Sudan and the Sudan People’s Liberation Movement/Army must be fully and unconditionally implemented and a new coalition government established under such Agreement; 
(3)the African Union must amend the mandate of the African Union Mission in the Sudan to focus directly on protecting civilians from attacks and to neutralize the Janjaweed militia and other militia groups engaged in attacks against civilians; 
(4)the United Nations or NATO should deploy at least 10,000 troops to the Darfur region to augment the African Union Mission in the Sudan; 
(5)the United States strongly condemns attacks on humanitarian workers and calls on all forces in Darfur, including forces of the Government of Sudan, all militia, and forces of the Sudan Liberation Army/Movement and the Justice and Equality Movement, to refrain from such attacks; 
(6)the President should appoint a Presidential Special Envoy to Sudan— 
(A)to seek comprehensive peace throughout Sudan; 
(B)to support the implementation of the Sudan North-South Peace Agreement; 
(C)to find ways to bring stability and peace to Darfur; 
(D)to address instability throughout Sudan; and 
(E)to address the related crisis in Northern Uganda; 
(7)the United States should support accountability through action by the United Nations Security Council, pursuant to chapter VII of the Charter of the United Nations, to ensure the prompt prosecution and adjudication in a competent international court of justice or the United States-proposed Sudan Tribunal of individuals responsible for war crimes, crimes against humanity, and genocide; and 
(8)the President of the United States shall instruct the United States Permanent Representative to the United Nations to demand— 
(A)the extension of the military embargo to the Government of Sudan, as called for in paragraphs 7 through 9 of United Nations Security Council Resolution 1556; 
(B)the freezing of property and assets of government and military officials and their family members; Janjaweed leaders; and individuals engaged in planning, directing, and implementing of the atrocities in Darfur; 
(C)that member states significantly reduce the number and the level of the staff at Sudanese diplomatic missions and consular posts and restrict or control the movement within their territory of all such staff who remain; 
(D)steps to restrict the entry into or transit through their territory of members of the Government of Sudan, military officials of that Government, militia leaders, and other individuals involved in the planning, directing, and enforcing measures against civilians; and 
(E)steps to discourage international and regional organizations from convening any conference in Sudan. 
5.Imposition of sanctions 
(a)Blocking of assetsBeginning on the date that is 30 days after the date of enactment of this Act or 30 days after the formation of the National Unity Government of Sudan, the President shall, consistent with the authorities granted in the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block the property and assets of officials of the Government of Sudan and their family members; military officials and their family members; individuals implicated in the atrocities in Darfur as well as businesses partially or fully controlled by the above aforementioned individuals; and property and assets controlled by the National Congress Party.  
(b)Visa restrictionNotwithstanding section 428(b) of the Homeland Security Act of 2002 (6 U.S.C. 236(b)), the Secretary of State shall prohibit the granting of a visa to— 
(1)officials of the Government of Sudan implicated in the atrocities in Darfur; 
(2)officials of the military of Sudan implicated in the atrocities in Darfur; 
(3)militia members or other individuals implicated in the atrocities in Darfur; and 
(4)family members of an individual described in paragraphs (1), (2), and (3). 
(c)Travel restrictionsThe Secretary of State shall take measures to significantly reduce the number and the level of the staff at the Sudanese diplomatic mission in Washington, D.C., and restrict or control the movement within the United States of all such staff who remain. 
(d)Restriction on international conferencesThe Secretary of State shall instruct the United States Permanent Representative to the United Nations to oppose any conference organized by United Nations member agencies or other international and regional organizations from being held in Sudan. 
(e)Reporting requirementNot later than 30 days after a decision to freeze the property or assets of, or deny a visa or entry to, any person under this section, the President shall report the name of such person to the appropriate congressional committees.  
6.Authorization to use force to stop genocide in Darfur, Sudan 
(a)Authorization to use forceThe President is authorized to use all necessary means, including use of the United States armed forces, to stop genocide in Darfur, Sudan, consistent with the Convention on the Prevention and Punishment of the Crime of Genocide, to enforce United Nations Security Council Resolutions 1556 and 1564, and in response to the Comprehensive Sudan Peace Act of 2004. 
(b)Authorization to neutralize perpetrators of the violenceThe President is authorized and strongly encouraged to consider utilizing unmanned armed planes and other military assets to neutralize— 
(1)Janjaweed or other militia groups intent in targeting civilians; 
(2)helicopters or fixed aircraft used to attack civilians or to provide cover and assistance to militia groups; and 
(3)intelligence or military headquarters used to plan and direct attacks against civilians. 
(c)No-fly zonesThe President is authorized to use force to enforce a no-fly zone over the Darfur region by utilizing American military assets, including— 
(1)those currently stationed in the Horn of Africa region and/or use of NATO forces; 
(2)options that employ technological capabilities to intercept and jam communications between the Government of Sudan and the Janjaweed; and 
(3)cost-effective equipment such as aerostats, airships, or unmanned aerial vehicles to achieve situational awareness. 
(d)Port entry denialThe President is authorized to deny port entry to the United States to cargo ships or oil tankers engaged in business or trade activities in the oil sector of Sudan and/or involved in the shipment of goods for use by the Sudan Armed Forces. 
7.Prohibition on trading in United States capital markets 
(a)ProhibitionThe President shall exercise the authorities he has under the International Emergency Economic Powers Act (without regard to the requirements set forth in section 202 of that Act) to prohibit any entity engaged in any commercial activity in Sudan— 
(1)from raising capital in the United States; or 
(2)from trading its securities (or depository receipts with respect to its securities) in any capital market in the United States. 
(b)PenaltiesThe penalties under section 206 of the International Emergency Economic Powers Act shall apply to violations under subsection (a) to the same extent as such penalties apply to violations under that Act. 
(c)WaiverThe President may waive the application of sanctions in section 5 and this section if the President determines and certifies to the appropriate congressional committees that such a waiver is in the national interest of the United States. 
(d)Notification of waivers of sanctionsNot later than 30 days before waiving the provisions of any sanctions currently in force with regard to Sudan, the President shall submit to the appropriate congressional committees a report describing the waiver and the reasons therefor. 
8.Reports to Congress 
(a)Disclosure of business activities in Sudan 
(1)Annual report to CongressThe Secretary of the Treasury shall, not later than 6 months after the date of the enactment of this Act, and not later than the end of each 1-year period thereafter, submit to the Congress a report that includes– 
(A)the identity of all entities that are engaged in commercial activity in Sudan; 
(B)the nature and extent of that commercial activity in Sudan, including any plans for expansion or diversification; 
(C)the identity of all agencies of the Sudanese Government with which any such entity is doing business; and 
(D)the relationship of the commercial activity to any violations of religious freedom and other human rights in Sudan. 
(2)Disclosure to the publicThe Secretary of the Treasury shall publish or otherwise make available to the public each report submitted under subsection (a). 
(b)Conforming amendmentSection 8(b)(1) of the Sudan Peace Act (50 U.S.C.1701 note) is amended to read as follows: 
 
(1)The best estimates of the extent of aerial bombardment of, as well as the extent of militia activity against, civilian centers in Sudan, by the Government of Sudan, including targets, frequency, and best estimates of damage.. 
 
